ADVISORY ACTION ATTACHMENT
AMENDMENTS
5.	Applicant’s reply has overcome the following rejection(s):
	a)	The rejections of claims 1-6, 8-14, 22-23, 26-27, 30-33 and 36-37 under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more have been overcome because the claimed steps are recited in such a manner that they may not reasonably be performed purely in the human mind.

	b)	The rejection of claim(s) 1-6, 8-14, 22-23, 26-27, 31-33 and 36-39 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chiu (US 2016/0017419 A1; previously cited) would be overcome in view of the amendments to the claims.

7.	For purposes of appeal, the proposed amendment(s) will be entered, and an explanation of how the new or amended claims would be rejected is provided below.
	a) Claims 1-6, 8-14, 22-24, 26-28, 30-34 and 36-39 would be rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0017419 A1; previously cited) in view of Croce (US 2013/0190386 A1; previously cited).
Regarding claims 1, 6 and 24-25, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
The claim as amended states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 2, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 3, Chiu teaches the modifications, such as copy number aberrations or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities, are used to determine a malfunction of the cell type, such as malignancy or cancer (para. 47, 308).
Regarding claim 4, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 5, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170 and 308).
Regarding claims 8 and 28-29, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328).
Chiu further teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) that are found in cancer and thus indicative of malignant conditions (Fig. 29; para. 272-328).
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
The claim as amended states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 9, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 10, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 11, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claim 12, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328) and determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328), as encompassed by step a.
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) as encompassed by step b.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328) as encompassed by step c.
Chiu teaches the use of a computer program (para. 51, 89, 272).
The claim as amended states steps (a) to (d) result in “linking the one or more modifications of the at least one nucleic acid sequencing obtained in c) to the specific cell type of step d)”. There “thereby” clause does not further limit how steps (a) to (d) are performed. Because Chiu teaches elements encompassed by steps (a) to (d), Chiu’s teachings are sufficient to accomplish the result and intended use of the claim as set forth in the preamble and the “thereby” clause.
Regarding claim 13, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 14, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claims 22 and 26, Chiu teaches the use of single-molecule sequencing and bisulfite sequencing (para. 99), which simultaneously sequence a nucleic acid and determine at least a part of the nucleic acids epigenetic profile.
Regarding claims 23 and 27, Chiu teaches the one or more modifications includes single nucleotide mutations as single nucleotide substitutions (para. 308) and single-nucleotide variations (para. 327), which broadly encompasses single nucleotide deletions, insertions and/or substitutions.
Regarding claims 30 and 34-35 and 37, Chiu teaches sequencing nucleic acids from plasma as a body fluid of a subject (Fig. 1 and 29; para. 40, 96, 272-328), including the use of single molecule sequencing methods, such as nanopore sequencing (para. 99).
Chiu teaches determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328).
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) or genomic rearrangements, single-nucleotide variations, or repeat expansions and microsatellite instabilities (para. 327). The reference genomes would include short genetic variations, such as single-nucleotide variations.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328).
Regarding claim 31, Chiu teaches the use of single-molecule sequencing and bisulfite sequencing (para. 99), which simultaneously sequence a nucleic acid and determine at least a part of the nucleic acids epigenetic profile.
Regarding claim 32, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 33, Chiu teaches the one or more modifications includes single nucleotide mutations as single nucleotide substitutions (para. 308) and single-nucleotide variations (para. 327), which broadly encompasses single nucleotide deletions, insertions and/or substitutions.
Regarding claim 36, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claims 38 and 39, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
While Chiu teaches the use of reference genomes and tissue-specific methylation patterns can be retrieved from public database(s) or previous studies (para. 94), Chiu does not teach the use of one of the databases recited in claims 1, 8, 12, 24, 28, 30 and 34.
	However, Croce demonstrates that TCGA was a well-known and established database having data regarding DNA methylation and somatic mutations, among other information (para. 228) as well as the COSMIC database.
	It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Chiu by using the established and publicly available TCGA database as the first and second references with or without the Catalogue of Somatic Mutations In Cancer (COSMIC) database in the context of deconvolution as a source of tissue specific sequences and/or methylation profiles. One would have been motivated to use the TCGA database with or without the COSMIC database as it provides both methylation data and somatic mutation data for a wealth of cancer types in a tissue specific and cancer specific manner, including those with clinical data available. The modification has a reasonable expectation of success as the TCGA and COSMIC databases provide reference genomes for comparisons and determinations made in the context of the method of Chiu.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	The Remarks summarize the 103 rejection over Chiu and Croce (p. 11).
The examiner’s position regarding the combination of Chiu and Croce is described above.

b)	The Remarks argue Chiu relies on DNA methylation deconvolution and the Office provides no rationale of why one would use the databases of Croce in place of DNA methylation deconvolution in the method of Chiu (p. 11-12).
The arguments have been fully considered but are not persuasive. DNA methylation deconvolution relies on comparing collected methylation data to known methylation profiles for specific tissues. Chiu teaches tissue-specific methylation patterns can be retrieved from public database(s) or previous studies (para. 94) or received as other experimental data corresponding to the cell-free DNA molecules, and then analyzing the experimental data (para. 96).
The proposed modification is to use the known and publicly available databases of Croce in the DNA methylation deconvolution analysis of Chiu such that the tissue source of the nucleic acids may be identified. For example, at block 120, the tissue-specific methylation levels can be used in the deconvolution to determine the fractional percentage (para. 93), and the databases of Croce would serve as the source of the tissue-specific methylation levels. 
Chiu further teaches in various examples, genome-wide bisulfite sequencing of plasma DNA was performed and analyzed with reference to (i.e. in comparison to) methylation profiles of different tissues. The databases of Croce would be used to provide methylation profiles of different tissues. Then using quadratic programming as an example, the plasma DNA sequencing data were deconvoluted into proportional contributions from different tissues. See para. 139.
Thus, given the state of the art at the time of filing as demonstrated by Chiu and Croce, the present claims represent an obvious variant to that of the method of Chiu, in which the reference data used by Chiu is that of the databases described by Croce.

c)	The Remarks further argue nothing in Chiu suggest that databases other than those developed by Chiu can be used. The Remarks further argue Chiu was published after Croce and yet chose not to use them. See p. 12.
The arguments have been fully considered but are not persuasive. Chiu clearly establishes that public databases and other experimental data can be used as a source of tissue specific methylation profiles in the DNA methylation deconvolution method. See paras. 93, 94, 96 and 139. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634